DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to PCT/US2018/057810, filed October 16, 2018, which claims priority to Provisional application 62/578,236 filed October 26, 2018.
Information Disclosure Statement

3.	The Information Disclosure Statements filed on April 21, 2020 and August 7, 2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 6, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2009/0324032).
	With respect to claim 6, Chen discloses a method of determining a type of a container in a rack (paragraph 0007), the method comprising: capturing , using an image capturing device (12), at least one image of at least a portion of the container and at least a portion of the rack (paragraph 0050; paragraph 0052; figure 6; figure 10, test tube and reflective surface 56 belonging to the rack), the container being held by the rack (figure 3); finding a reference feature on the rack as a first image feature in the at least one image (figure 6; figure 10 ref. sign 56); defining, at least in part, a first search area in the at least one image based on a first relative position to the first image feature in the at least one image (paragraph 0053); finding within the first search area in the at least one image a first feature on the container as a second image feature in the at least one image (paragraph 0057; paragraph 0059): calculating a first geometric characteristic of the container based on a location of the second image feature in the at least one image (paragraph 0057; paragraph 0059; figure 12); and determining the type of the container by looking up the first geometric characteristic of the container in a table (paragraph 0061; paragraph 0066).
	With respect to claim 17, Chen discloses method of claim 6, further comprising determining an identity of the container in the rack by: capturing, using the image capturing device, at least one high exposure image of at least a portion of the container and at least a portion of the rack; reading a code mark from the at least one high exposure image and thereby determining the identity of the container in the rack; capturing, using the image capturing device, at least one low exposure image of at least a portion of the container and at least a portion of the rack; finding a reference feature on the rack as an image feature in the at least one low exposure image and/or in the at least one high exposure image; defining, at least in part, a search area in the at least one low exposure image based on a relative position to the first image feature; finding within the first search area in the at least one low exposure image a feature on the container as a second image feature; calculating a geometric characteristic of the container based on a location of the second image feature; and determining the type of the container by looking up the geometric characteristic of the container in a table. (see paragraphs 0049-0050, 0056, and 0064).
	With respect to claim 19, Chen discloses in paragraphs 0052 and 0062, a method of determining if a cap is on a container in a rack, the method comprising: capturing, using an image capturing device, at least one image of at least a portion of the container and at least a portion of the rack, the container being held by the rack; finding a reference feature on the rack as a first image feature in the at least one image; defining, at least in part, a search area in the at least one image based on a first relative position to the first image feature in the at least one image; finding within the search area in the at least one image a feature on the container as a second image feature in the at least one image; defining a histogram area based on a second relative position of the second image feature in the at least one image; and extracting histogram information from the histogram area and thereby determining if the cap is on the container.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Burkhardt et al (2007/0128085), hereinafter Burkhardt.
	With respect to claim 1, Chen discloses an automated clinical analyzer (paragraph 0005) comprising: the sample rack having a plurality of sample container positions (figure 3); an image capturing device (figure 1 reference sign 12), the image capturing device configured to capture at least one image on at least one region of interest on the sample rack (paragraph 0022; figure 11), the at least one region of interest comprises at least one sample container (paragraph 0022, figure 11); a computing device (figure 2, refence sign 30) configured to identify a sample container type in a captured image by matching the captured image to reference images (paragraph 0061; paragraph 0066), the reference images comprising images of a plurality of different sample container types (paragraph 0066); and the computing device further configured to identify the sample container type in the captured image based on a matching threshold with the reference images (paragraph 0056; paragraph 0059), wherein if the captured image exceeds or is equal to the threshold of a reference image, then the sample container type is identified as the sample container type of the reference image, and wherein if the captured image does not meet the threshold of any reference image, then the sample container type is not identified (paragraph 0056; paragraph 0059; paragraph 0066).
	With respect to claim 3, Chen discloses in paragraphs 0052 and 0062, the analyzer, wherein if the sample container type is identified, then the computing device is further configured to determine a cap presence by analyzing a region of interest on the captured image, wherein the coordinates of the region of interest is based on the identified sample container type.
	With respect to claim 4, Chen discloses in paragraphs 0056, 0059, and 0066, the analyzer, wherein the computing device is configured to analyze the region of interest based on a matching threshold with the reference image of the identified sample container type.
	With respect to claims 5 and 7 (for below), Chen discloses in paragraph 0053 and 0056, the analyzer, wherein the computing device is configured to analyze the region of interest based on edge detection.
Chen fails to specifically teach the analyzer comprising a sample rack presentation unit configured to present a sample rack to a sample pipettor.
With respect to claim 1, Burkhardt discloses in paragraph 0158 using an automatic sample pipettor device.
	In view of Burkhardt’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use the pipettor disclosed by Burkhardt as the analyzer disclosed by Chen. One would be motivated to use a pipettor as it is known as a common automatic analyzer which would recognize the tubes before the pipetting operation.
8.	Claims 2, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Siemens (WO 2015/191702).
	Chen’s teachings are disclosed above. Chen however fails to specifically teach the limitations of claims 2, 7-18, and 20.
	With respect to claim 2, Siemens discloses in paragraph 0187 not processing the sample container if the container type is not identified.
	With respect to claim 8, Siemens illustrates in figures 6 and 10, the method wherein the first image feature in the at least one image is offset and spaced from the first search area in the at least one image by the relative position.
	With respect to claim 9, Siemens teaches in paragraph 0053, the method, wherein the first relative position is predetermined.
	With respect to claim 10, Siemens teaches in paragraphs 0057, 0059, and 0064-0065 the method, further comprising: defining, at least in part, a second search area in the at least one image based on a second relative position to the first image feature in the image; finding within the second search area in the at least one image a second feature on the container as a third image feature in the at least one image; finding within the second search area in the at least one image a third feature on the container as a fourth image feature in the at least one image; calculating a second geometric characteristic of the container based on a distance between the third image feature and the fourth image feature in the at least one image; and further determining the type of the container by looking up the second geometric characteristic of the container in the table.
	With respect to claims 11 and 12, Siemens discloses in paragraph 0064, the method, wherein the first geometric characteristic of the container is a longitudinal characteristic of the container.
	With respect to claim 13, Siemens discloses in paragraph 0065, the method, wherein the second geometric characteristic of the container indicates an outside diameter of the container.
	With respect to claims 14 and 15, Siemens discloses in paragraph 0057, 0059, and 0064-0065, wherein the at least one image includes only a single image.
	With respect to claim 16, Siemens discloses in paragraph 0066 and figure 3, the method, wherein the rack is holding a plurality of containers and wherein types of additional containers of the plurality of containers are determined by looking up geometric characteristics of the additional containers in the table.
	With respect to claim 18, Siemens discloses in paragraph 0064, the method of wherein the code mark is a bar code.
	With respect to claim 20, Siemens discloses in paragraphs 0052 and 0062, the method wherein the histogram area is within the search area.
	In view of Siemens’ teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to incorporate Siemens’ teachings to the automated clinical analyzer taught by Chen. Each of the set forth limitations of the dependent claims discussed above are common practices used to detect and analyze samples accurately.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892, reference cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 20, 2022